Citation Nr: 0206723	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-46 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for contact dermatitis.  

(The issue of entitlement to service connection for atopic 
dermatitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1995. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO), which denied service 
connection for dermatitis.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for atopic dermatitis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 1997.  A transcript of the 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran was diagnosed with contact dermatitis during 
service in November 1991.  

2.  The veteran does not currently have contact dermatitis.  

3.  Contact dermatitis was acute transitory and resolved.

CONCLUSION OF LAW

Chronic contact dermatitis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1987 service entrance examination report shows that 
the skin and lymphatics were normal.  In a June 1990 
prescreening form, the veteran indicated that he had not had 
any medical problems.  The July 1990 service entrance 
examination report shows that the skin and lymphatics were 
normal.  On the accompanying medical history he denied having 
or having had skin disease.  A November 1991 record of 
treatment notes a complaint of a rash on the upper arm for 
one week. Physical examination revealed red, patchy spots.  
The assessment was contact dermatitis.  

A July 1995 DD Form 689, Individual Sick Slip for illness, 
shows that the veteran reported a history of a rash on his 
chest and arm.  The examiner remarked that the rash was 
reoccurring.  The diagnosis was atopic dermatitis.  

VA outpatient treatment records, dated from July 1995 to 
January 1996, show complaints of a rash on his arm and chest.  
The assessment was atopic dermatitis.  

On VA examination in February 1996, the veteran reported that 
since Reserve service in 1988, he had had a rash all over his 
body that would come and go.  He reported that a rash also 
appeared on his face and would only resolve with 
triamincolone cream.  The relevant diagnoses were history of 
contact dermatitis with dermatographism; no active disease at 
this time, and atopic dermatitis, facies, controlled on 
medications.  

Photographs of the veteran were submitted.  The pictures are 
dated in 1996.  

At a personal hearing in January 1997, the veteran testified 
that he first noticed the rash on his arm in about October 
1991.  Transcript at 9 (January 1997).  He stated that he 
treated the rash with a prescribed cortisone cream and that 
it disappeared after about 21/2 weeks.  Id.  He testified that 
it periodically reappeared, and that in 1993 a rash appeared 
on his face, as well.  Id. at 10-11.  He related that he was 
told it was a type of virus or atopic dermatitis.  Id. at 10.  
He indicated that the rash appeared on his face, arms, and 
back.  He testified that he last had the rash about a month 
prior to the hearing, but that the did not currently have the 
rash.  Id. at 11.  He indicated that he had had a rash prior 
to service in 1988 but that it was not the same type.  Id. at 
13.  He indicated that after the rash in 1988 he did not have 
again rash until 1991.  Id.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1996 and February 1997 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the July 1996 
statement of the case and the February 1997 and August 2000 
supplemental statements of the case.  The Board concludes 
that the discussions in the May 1996 and February 1997 rating 
decisions, as well as in the statement and supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claims.  In addition, by letter dated in 
April 2002, the veteran was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that following VA 
examination in February 1996 wherein the veteran reported 

having been treated by an allergist and a dermatologist for a 
rash, the RO, in January 1998, requested specific information 
regarding the claimed treatment.  No further information was 
forthcoming in that regard.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board notes that the veteran was afforded an opportunity 
to present evidence and argument in support of his claim, and 
did so in January 1997.  38 C.F.R. § 3.103 (2001) and VCAA.  
There is a February 1996 VA examination of record.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Contact Dermatitis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

In regard to the veteran's periods of service, the Board 
notes that there is a potential conflict.  Ultimately, 
however, the determination does not affect the outcome of the 
case.  The veteran's DD Form 214 reflects service in the 
regular army beginning in January 1991 and completion of 
active service in January 1995.  The Form 3101 of record may 
imply that the veteran performed only ACDUTRA.  The Board 
finds the more probative evidence tends to show that he 
served on active duty from January 1991 to January 1995.  In 
any case, in view of the reasons upon which our decision is 
based, the type of service during this period is not 
determinative.  

As noted above, the service medical records reflect that the 
veteran was diagnosed with two different types of skin 
disorders, namely contact dermatitis and atopic dermatitis.  
The issue of entitlement to service connection for atopic 
dermatitis will be the subject of a separate decision.   The 
Board's decision in the matter at hand is thus limited to the 
issue of entitlement to service connection for contact 
dermatitis.  

The veteran asserts that the onset of contact dermatitis was 
during active service.  On VA examination in February 1996, 
he stated that the onset of the rash on his body was in 1988 
during reserve service.  At his personal hearing, he 
indicated that he first noticed a rash on his arm in 1991. 

Prior to 1991, his skin was noted to be normal and he denied 
having or having had a skin disease.  The Board finds the 
contemporaneous medical records showing an onset of contact 
dermatitis in November 1991 are more reliable than the 
veteran's statement that he first noticed a rash in 1988.  
Thus, the question in this case is whether contact 
dermatitis, first shown in November 1991, is chronic and 
results in current disability.  

The Board notes that during the appeal process the veteran's 
skin disorders have been referred to as a rash.  At the 
hearing, the veteran referred the 1991 rash as atopic 
dermatitis.  For clarity, the Board finds the diagnosis 
provided in the 1991 service medical records, specifically 
contact dermatitis, to be more reliable than the veteran's 
lay statements as to the diagnosis.  It has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required.  In any case, service medical records show that 
contact dermatitis was diagnosed in 1991, while atopic 
dermatitis was first shown in July 1995.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  On VA examination in February 
1996, the diagnosis was history of contact dermatitis with 
dermatographism, no active disease at this time.  Absent a 
current disability, service connection is not warranted.  
Insofar as the evidence does not show that the veteran 
currently has contact dermatitis, we need not address whether 
there is competent evidence relating the disorder to service.  

Stated differently, two different skin diagnoses were entered 
on service records and two different skin diagnoses were 
entered following the VA examination.  To the extent that the 
veteran had contact dermatitis during service, the VA 
examination disclosed that there was no active disease.  
Based on such objective medical evidence, the Board concludes 
that the inservice contact dermatitis was acute, resolved and 
did not result in chronic disability.  Any lay assertion that 
the veteran still has contact dermatitis is not competent.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for contact dermatitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



